
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.11


SETTLEMENT AGREEMENT AND RELEASE


        Joe's Jeans, Inc. ("JJI") and Beyond Blue, Inc. ("BBI") have reached the
following agreement (the "Agreement" or "Settlement Agreement"), as of the
3rd day of July, 2007 ("Effective Date"). JJI and BBI together shall be
hereinafter referred to as the "Parties."

        WHEREAS, JJI and BBI entered into a Master Distribution Agreement, dated
as of January 1, 2004, as amended by that certain First Amendment to Master
Distribution Agreement, dated as of February 14, 2005 (collectively, the "MDA");
and

        WHEREAS, JJI and BBI entered into a Dissolution Agreement dated as of
February 1, 2007 ("Dissolution Agreement"), pursuant to which, among other
things, JJI and BBI agreed to dissolve the MDA, provided, however, that the
Parties each reserved certain rights and obligations under the MDA, as more
particularly set forth in the Dissolution Agreement; and

        WHEREAS, on May 24, 2007 BBI filed a complaint titled Beyond Blue, Inc.
v. Joe's Jeans, Inc., Innovo Group Inc., and Does 1 to 10, Case No. BC371641 in
Los Angeles County Superior Court in the State of California (the "Litigation");
and

        WHEREAS, on May 25, 2007 JJI filed an arbitration claim titled Joe's
Jeans, Inc. v. Beyond Blue, Inc., Claim No. 002-OM9-VHS with the American
Arbitration Association (the "Arbitration"); and

        WHEREAS, the Parties mutually desire to resolve all claims that each may
have against the other, including but not limited to any and all outstanding
claims arising out of the MDA, the Dissolution Agreement, or which were made or
could have been made in either the Litigation or the Arbitration, and forever
release the other party from any liability whatsoever, except as may otherwise
be set forth below in this Agreement.

        NOW, THEREFORE, in consideration of the following covenants and
agreements and for other good and valuable consideration, the receipt of which
is hereby acknowledged, the parties have agreed as follows:

        1.     BBI shall pay to JJI a total of Two Hundred Thousand and No/100
(USD $200,000.00) Dollars on or before August 1, 2007. Said payment shall be
made by wire transfer of immediately available funds in accordance with the
following wire instructions:

BANK NAME: WELLS FARGO BANK
BANK ADDRESS: 420 MONTGOMERY STREET, SAN FRANCISCO, CA 94103
SWIFT CODE: XXXXX
ACCOUNT NAME: JOE'S JEAN—CIT RESTRICTED ACCOUNT
ACCOUNT NUMBER: XXXXX

        2.     Within three (3) business days of the Effective Date of this
Agreement, the Parties will jointly submit a Motion to Stay the Arbitration
until such time as the conditions set forth in Paragraph 1 have been satisfied.
Upon the satisfaction of such conditions, JJI will promptly cause to be filed a
dismissal of the Arbitration with prejudice.

        3.     Within three (3) business days of the Effective Date of this
Agreement, BBI shall cause its counsel to submit a letter to the counsel of JJI
extending to August 13, 2007, the time allotted for filing a response in the
Litigation. Thereafter, in the event of a filing of a dismissal of the
Arbitration with prejudice (mentioned in paragraph 2. above), BBI shall cause
its counsel to simultaneously file a dismissal of the Litigation with prejudice,
and shall promptly serve such dismissal with prejudice to JJI.

1

--------------------------------------------------------------------------------



        4.     It is understood and agreed that this Settlement Agreement
supercedes the MDA and Dissolution Agreement, and/or any other verbal or written
agreement between the Parties, and/or by and among the BBI Releasors, the BBI
Releasees, the JJI Releasors and the JJI Releasees (collectively hereinafter
defined), once this Settlement Agreement is executed by the Parties and that the
only continuing rights and obligations between the Parties are those set forth
or referenced in this Settlement Agreement.

        5.     The Parties agree that certain trading covenants shall form an
integral part of this Agreement, and are listed in Exhibit A.

        6.     Subject to BBI's full and complete compliance with all material
obligations set forth in this Agreement, JJI, Innovo Group Inc. and their past,
present and future representatives, agents, consultants, shareholders, officers,
directors, employees, affiliates, successors and assigns ("JJI Releasors")
hereby fully and forever release and discharge BBI and all of its
representatives, agents, shareholders, officers, directors, employees, parents,
affiliates, successors and assigns ("BBI Releasees") from any and all claims,
demands, losses, costs, damages, rights and causes of action, debts, liabilities
and obligations whatsoever, at law or in equity, arising out of or related to
the Litigation and/or Arbitration, which JJI ever had, now has or hereafter can,
shall or may have for, upon, or by reason of any matter, cause or thing, whether
or not previously asserted or assertable, known or unknown, other than claims to
enforce this Settlement Agreement.

        7.     (a)    In the event of a default by BBI of its obligations set
forth in Sections 1 or 3 of this Agreement, which is not cured in accordance
with Section 14 hereof, JJI may either: (i) invoke its rights provided by
Section 15 hereof and sue to enforce such rights under this Agreement; or
(ii) declare the releases provided by this Agreement to be rescinded, thereby
restoring all rights, remedies and claims of the parties as existed prior to
entering this Agreement, whether under the MDA, Dissolution Agreement or
otherwise.

        (b)   In the event of a default by BBI of any of its other material
obligations set forth in this Agreement, which is not cured in accordance with
Section 14 hereof, JJI may invoke its rights provided by Section 15 hereof and
sue to enforce such rights under this Agreement.

        8.     Subject to JJI's full and complete performance with all material
obligations in this Agreement, BBI and its representatives, agents, consultants,
shareholders, officers, directors, employees, affiliates, successors and assigns
("BBI Releasors") hereby fully and forever release and discharge JJI, Innovo
Group Inc. and all of their past, present or future representatives, agents,
shareholders, consultants, officers, directors, employees, parents,
subsidiaries, affiliates (including but not limited to JD Design, LLC and its
successors-in-interest), and their successors and assigns ("JJI Releasees") from
any and all claims, demands, losses, costs, damages, rights and causes of
action, debts, liabilities and obligations whatsoever, at law or in equity,
arising out of or related to the Litigation and/or Arbitration, which BBI ever
had, now has or hereafter can, shall or may have for, upon, or by reason of any
matter, cause or thing, whether or not previously asserted or assertable, known
or unknown, other than claims to enforce this Settlement Agreement.

        9.     (a)    In the event of a default by JJI of its obligations set
forth in Section 2 of this Agreement, which is not cured in accordance with
Section 14 hereof, BBI may either: (i) invoke its rights provided by Section 15
hereof and sue to enforce such rights under this Agreement; or (ii) declare the
releases provided by this Agreement to be rescinded, thereby restoring all
rights, remedies and claims of the parties as existed prior to entering this
Agreement, whether under the MDA, Dissolution Agreement or otherwise.

        (b)   In the event of a default by JJI of any of its other material
obligations set forth in this Agreement, which is not cured in accordance with
Section 14 hereof, BBI may invoke its rights provided by Section 15 hereof and
sue to enforce such rights under this Agreement.

2

--------------------------------------------------------------------------------



        10.   BBI and JJI, and each of them, expressly waives any right and/or
benefit conferred upon them by Section 1542 of the California Civil Code, and
expressly agree that the mutual release operates to release all claims between
BBI and JJI, whether the claims are known or unknown or suspected or
unsuspected. Section 1542 provides:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR."

        11.   JJI shall indemnify and hold BBI, and its subsidiaries and
affiliates, and their officers, directors, shareholders, employees,
representatives and agents, harmless from and against any and all settlements,
claims, demands, causes of action, judgments, damages, losses, costs and
expenses (including, but not limited to, attorney's fees and costs) of any kind
whatsoever actually or allegedly suffered by any person, persons, product,
customer or property arising in any way out of or incidental to, the Products
manufactured, sold or distributed by JJI or suffered or incurred by JJI in
connection with any allegedly unauthorized use of any trademark, patent,
process, idea, method, or device in connection with the Products, and also from
any claims, suits losses and damages arising out of alleged defects in any
Products manufactured, sold or distributed by JJI or resulting from any failure
of JJI, or any person, firm, or entity acting under or through JJI, to comply
with any applicable laws including, without limitation, accidental death, or
injury to, persons or damage to property, and claims of infringement of
intellectual property rights, including copyrights, trademark, trade dress
and/or patent claims.

        12.   BBI shall indemnify and hold JJI, and its subsidiaries and
affiliates, and their officers, directors, shareholders, employees,
representatives and agents, harmless against any and all settlements, claims,
demands, causes of action, judgments, damages, losses, costs and expenses
(including but not limited to attorney's fees and costs) of any kind whatsoever
(excluding any product liability claims) actually or allegedly suffered by any
person, persons, product, customer or property arising in any way out of or
incidental to distribution of the Products by BBI, or the failure of BBI, or any
person, firm, or entity acting under or through BBI, to comply with any
applicable laws including, claims of infringement of intellectual property
rights, including copyrights, trademark, trade dress and/or patent claims.

        13.   Any party claiming a right to indemnification under Sections 11 or
12 ("Indemnitee") shall give prompt written notice to the other party
("Indemnitor") of any claims or legal proceeding which may give rise to such
right to indemnification (a "Claim"). The Indemnitor shall have the right to
defend any Claim at its sole cost and expense with counsel of the Indemnitor's
choice reasonably satisfactory to the Indemnitee. The Indemnitee will at all
times cooperate in all reasonable respects with the Indemnitor and counsel in
the conduct of the defense of any Claim giving rise to indemnification
hereunder. Notwithstanding anything to the contrary herein, BBI will in no event
have the right, to settle any claims or issues relating to the Trademarks or the
rights to ownership or utilization thereof. Without limiting the foregoing, BBI
agrees to give JJI written notice of any product liability Claim made against
BBI with respect to the Products within ten (10) days of BBI's receipt of the
Claim. Without limiting the foregoing, BBI agrees not to communicate with the
press regarding any product liability Claim, and not to confirm or deny any
information relating to such Claim without JJI's prior written consent.

        14.   In the event of a claimed breach of any of the provisions,
representation, warranties or covenants contained in this Agreement, the party
claiming breach shall notify the alleged breaching party (or parties) in writing
(in accordance with the notice provisions hereof) of the claimed breach and the
alleged breaching party (or parties) shall have five (5) business days to cure
said breach, if curable.

3

--------------------------------------------------------------------------------





        15.   The Parties recognize and expressly agree that the extent of
damages to a party suffering a breach, in the event of a breach by the other
party, of any covenant excluding Sections 1, 2 and 3 set forth herein would be
impossible to ascertain, that the irreparable harm arising out of any breach
shall be irrebuttably presumed, and that the remedy at law for any breach shall
be inadequate to compensate the party suffering breach. Consequently, the
Parties agree that in the event of a breach of any such covenant, excluding
Sections 1, 2 and 3 set forth herein, in addition to any other relief to which
may be entitled, shall be entitled to enforce the covenant by injunctive or
other equitable relief ordered by a court of competent jurisdiction.

        16.   In the event that an action is required to be brought to enforce
this Agreement or for any breach, the prevailing party in any such action shall
be entitled to recover reasonable attorneys fees and costs.

        17.   All notices, waivers and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party, by reputable
overnight courier, or by certified mail, return receipt requested. All notices,
waivers, or other communications shall be deemed delivered when actually
received if delivered by hand, one day after mailing if sent by overnight
courier and three days after mailing if sent by certified mail and shall be
addressed as follows:

If to JJI:

Joe's Jeans, Inc.
5901 S. Eastern Avenue
Commerce, CA 90040
Attention: Dustin A. Huffine, Esq.


If to BBI:

Beyond Blue, Inc.
c/o Nunziato Buckley Weber, LLP
11355 W. Olympic Blvd.
Los Angeles, CA 90064
Attention: Tom A. Nunziato, Esq.

        18.   This Agreement may be signed in counterparts and when executed by
the Parties shall constitute one integrated agreement. A party's signature
delivered by facsimile transmission shall be deemed an original and is binding
on such party.

        19.   Each of the signatories hereto represents and warrants to be duly
authorized to fully and completely resolve the disputes described in this
Agreement, make the release contained in this Agreement, and to bind the party
on whose behalf the signatory has agreed to act to the terms and conditions
contained in this Agreement.

        20.   The Parties hereto represent and warrant that they have not
assigned, transferred, conveyed or released and discharged, voluntarily or
involuntarily, or by operation of law, to any other entity an interest in the
disputes which are the subject of this Agreement.

        21.   The parties each acknowledge that they have not executed this
Agreement in reliance on any representation, inducement, promise, agreement or
warranty which is not contained or referenced in this Agreement and that they
have received independent legal advice from their respective attorneys with
respect to their rights as well as the consequences of signing this Agreement.
The Parties each further acknowledge that adequate consideration is given to
each by the other in exchange for the releases granted to the BBI Releasees and
the JJI Releasees hereby.

        22.   This Agreement shall be construed and interpreted in accordance
with the laws of the State of California without regard to any choice of law
rules to the contrary. The Courts in Los

4

--------------------------------------------------------------------------------






Angeles County, California shall have exclusive jurisdiction over any action
relating to the disputes or with respect to any claims that might arise under or
relating to this Agreement.

        23.   Except as necessary for the purposes of compliance with securities
laws, any legal proceeding brought to enforce the terms of this Agreement or any
governmental investigation, the Parties hereby agree not to disclose the terms
and conditions of this Agreement. The Parties, their representatives, agents,
attorneys, advisors, successors and assigns, shall continue to be strictly bound
by the terms of this confidentiality provision throughout the term of this
Agreement and forever.

        24.   The BBI Releasors agree not to disparage, criticize or make any
negative comments about the JJI Releasees that a BBI Releasor knows or should
reasonably have known would be published in media outlets; provided, however,
that this undertaking shall not be applicable to any statement made in any legal
proceeding between the Parties or government investigation.

        25.   The JJI Releasors agree not to disparage, criticize, or make any
negative comments about the BBI Releasees that a JJI Releasor knows or should
reasonably have known would be published in media outlets; provided, however,
that this undertaking shall not be applicable to any statement made in any legal
proceeding between the Parties or government investigation.

[remainder of page intentionally left blank, signature page to follow]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this agreement as
of the date first above written.



  JOE'S JEANS, INC.



 

By:

 

/s/ Marc B. Crossman


--------------------------------------------------------------------------------



      Name: Marc B. Crossman



      Title: CEO



 

BEYOND BLUE, INC.



 

By:

 

/s/ Harry Haralambus


--------------------------------------------------------------------------------



      Name: Harry Haralambus



      Title:



 

INNOVO GROUP, INC.



 

By:

 

/s/ Marc B. Crossman


--------------------------------------------------------------------------------



      Name: Marc B. Crossman



      Title: CEO

6

--------------------------------------------------------------------------------






EXHIBIT A


        1.     Except as otherwise permitted and/or required herein as part of
this Agreement, JJI shall agree for a period of five (5) years not to sell the
Products to certain of BBI's subdistributors, a full and complete list of which
is identified on Exhibit A-1 (the "Prohibited Sub-Distributors");
notwithstanding the foregoing, JJI shall agree to fulfill all purchase orders
for the Products for certain Permitted Territories (defined hereinafter)
identified on Exhibit A-2 exclusively through BBI, of which certain territories
may include one or more Prohibited Sub-Distributors, from the date of the
Dissolution Agreement up to and through October 31, 2007, after which time JJI
shall cease marketing, distributing or selling the Products to the Prohibited
Sub-Distributors in accordance with Section 5 and this Exhibit A of this
Agreement.

        2.     JJI shall agree to assume from BBI, and honor the terms and
conditions of, the written sub-distribution agreements identified on
Exhibit A-3.

        3.     JJI's execution of the distribution agreement identified on
Exhibit A-4 attached hereto shall in no way be deemed a breach of any provisions
of this Agreement.

        4.     BBI shall forever cease marketing, distributing or selling
products or items bearing the Joe's Jeans™ and related trademarks (the
"Products"); provided, however, that JJI shall allow BBI to exclusively continue
placing orders of the Products, for which BBI has received sample lines as of
the execution date of this Agreement ("Permitted Orders"), in the certain
permitted territories identified on Exhibit A-2 ("Permitted Territories") up and
through October 31, 2007, after which time BBI shall cease placing any such
orders and shall cease marketing, distributing or selling the Products in the
Permitted Territories. It is expressly understood by the Parties that JJI shall
have no obligation to provide BBI with any new sample lines subsequent to the
execution date of this Agreement nor shall JJI have any obligation to fulfill
any purchase orders to BBI other than for the Permitted Orders.

--------------------------------------------------------------------------------




EXHIBIT A-1


        Hereunder is a list of the Prohibited Sub-Distributors:

1.American Retro S.A.R.L, (a French company), and/or David Pariente and/or
Gregory Pariente, and/or companies controlled directly or indirectly by American
Retro and/or the mentioned Parientes.

2.Elements ApS, (a Danish company), and/or Lone Nielson and/or Soren Nielson,
and/or companies controlled directly or indirectly by Elements and/or the
mentioned Nielsons.

3.The Fashionrepublic AG, (a German company), and/or Mitch Sass-Alisch and/or
Klaus Sinz, and/or companies controlled directly or indirectly by The
Fashionrepublic AG and/or the mentioned Sass-Alisch/Sinz.

--------------------------------------------------------------------------------






EXHIBIT A-2


Permitted Territories


1.Italy

2.Scandinavia (i.e. Denmark, Finland, Sweden and Norway)

3.Benelux (i.e. Belgium, Holland and Luxembourg)

4.Greece

--------------------------------------------------------------------------------




EXHIBIT A-3


Written Agreements


1.Agreement with How Fashions Intl. Inc. for the Territory of Canada.

2.Agreement with Ilkyung Inc. for the Territory of the Republic of Korea.

3.Agreement with Pacific Trade Group Pty Ltd. for the Territory of Australia and
New Zealand.

4.Agreement with De Keyser Fashions Ltd. for the Territory of the United
Kingdom.

--------------------------------------------------------------------------------




EXHIBIT A-4


Master Distribution and Licensing Agreement dated June 1, 2007 by and between
Joe's Jeans, Inc. and Itochu Corporation


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.11



SETTLEMENT AGREEMENT AND RELEASE
EXHIBIT A
EXHIBIT A-1
EXHIBIT A-2
Permitted Territories
EXHIBIT A-3
Written Agreements
EXHIBIT A-4
Master Distribution and Licensing Agreement dated June 1, 2007 by and between
Joe's Jeans, Inc. and Itochu Corporation
